           Case 1:20-cv-03468-LTS-SDA Document 15 Filed 07/01/20 Page 1 of 2




                                                                                                           7/1/2020
                                              STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                       DIVISION OF APPEALS & OPINIONS
ATTORNEY GENERAL                                                                CRIMINAL APPEALS & FEDERAL HABEAS BUREAU

                                                                            June 30, 2020

   By Electronic Filing
                                                          Application GRANTED IN PART and DENIED IN
                                                          PART. Respondent's request for a 60-day extension of
   The Honorable Stewart D. Aaron                         time to respond to the non-COVID related claims (see
   United States Magistrate Judge                         Order to Answer, ECF No. 4; Order, ECF No. 10) is
   Southern District of New York                          GRANTED.
   Daniel Patrick Moynihan Courthouse                     SO ORDERED.
   500 Pearl Street                                       Dated: July 1, 2020
   New York, NY 10007

            Re: James v. Keyser, 20-cv-3468 (LTS) (SDA)

   Dear Judge Aaron:

         I represent the respondent in this habeas corpus matter pursuant to 28
   U.S.C. § 2254. The respondent’s answer to most of the claims in the petition is due
   Monday, July 6, 2020. I write respectfully to request that the Court stay the
   response due in this matter until the petition is fully exhausted or, alternatively, to
   grant a 60-day extension of time within which to respond to the petition, to
   September 4, 2020. This would be respondent’s first request for an extension.

          By order dated May 7, 2020, the Court had ordered a response to petitioner’s
   claim arising from the COVID-19 pandemic within 2 weeks of the Court’s order, and
   a response to petitioner’s remaining claims within 60 days. (See Docket No. 4.)
   Petitioner thereafter sought a stay with respect to his COVID-19-related claim to
   exhaust the claim in state court. (Docket No. 9.) The Court granted petitioner’s
   request, but ordered a response to the remaining claims by the previously-scheduled
   due date. (Docket No. 10).

          I am requesting that the Court suspend the due date for the partial response to
   the petition until the stay is lifted with respect to petitioner’s COVID-19 claim. Except
   in narrow circumstances not relevant in this case, under 28 U.S.C. § 2254(b), a court
   may not grant an application for habeas relief if it contains unexhausted claims. See


      28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-6086 • FAX (212) 416-8010 *NOT FOR SERVICE OF PAPERS
                                                     WWW.AG.NY.GOV
      Case 1:20-cv-03468-LTS-SDA Document 15 Filed 07/01/20 Page 2 of 2
Page 2


Rose v. Lundy, 455 U.S. 509, 517-19 (1982) (pre-AEDPA decision stating that federal
district courts may not adjudicate petitions containing both exhausted and
unexhausted claims). Because this Court has granted petitioner a stay with respect to
one claim, the petition will not be adjudicated until the stay is lifted. Given this,
respondent requests permission to provide one complete response to all of petitioner’s
claims when the petition is fully exhausted.

       In the alternative, respondent requests that the Court grant a 60-day extension
within which to file a response. My office has just received the state court records from
the jurisdiction that prosecuted petitioner, and upon review of those documents we
have discovered that certain records are still missing. For this reason, if the Court
does not suspend the respond until the petition is fully exhausted, I am requesting an
extension until September 4, 2020.

      I have not contacted Mr. James to determine his position on this request
because he is incarcerated and proceeding pro se.

      Thank you very much for your consideration.

                                         Respectfully Submitted,

                                         /s/ Margaret A. Cieprisz
                                         Margaret A. Cieprisz (MC-4599)
                                         Assistant Attorney General
                                         28 Liberty St.
                                         New York, NY 10005
                                         margaret.cieprisz@ag.ny.gov
                                         (212) 416-8620


cc: Sharkey James
    15-A-3784
    Sullivan Correctional Facility
    P.O. Box 116
    Fallsburg, New York 12733-0166
    (by regular mail)




                                           2
